DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 13 December 2021 have been fully considered but they are not 
persuasive.  Applicant argues at pages 10-12:

    PNG
    media_image1.png
    585
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    758
    634
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    584
    629
    media_image3.png
    Greyscale

	
The examiner respectfully disagrees.  First, regarding applicant’s argument that Zhang is silent as to how Zhang’s equation 1 is generated and/or the parameters used to generate this equation, the examiner references applicant’s specification at paragraph 67 to interpret the claim language “generate a regression equation …”:




    PNG
    media_image4.png
    416
    658
    media_image4.png
    Greyscale


According to applicant’s disclosure, generating a regression equation may include providing an equation to which the data is presumed to conform, and then performing a regression analysis using the data to determine regression coefficients of the equation.

	Turning now to Zhang, Zhang discloses in paragraphs 46-49:


    PNG
    media_image5.png
    364
    709
    media_image5.png
    Greyscale

Zhang therefore provides an equation to which the data is presumed to conform (equation 1), and then performs a regression analysis using the data (equation 2) to determine coefficients, including at least one regression coefficient, of the equation.  Indeed, as can be appreciated from the passages of applicant’s disclosure and Zhang’s teachings set forth above, the general processes used to generate applicant’s equation at paragraph 67 of the specification (which are understood to fall within the scope of claim 1) and Zhang’s equation 1 at paragraph 47 are the same.

	Moreover, Zhang explicitly teaches parameters used to generate the regression equation.  For example, in order to determine variables k, a and b of equation 1, Zhang relies on regression analysis applied to past data, with this data including failure data, e.g., Nd in equation 2, as well as section data, e.g., [Symbol font/0x53]LI and/or Nt in equation 2.  In this regard, Zhang uses as variables the lightning strike density for each section in the prediction target area corresponding to the first period in the past based on the lightning strike data and the section data, as well as the equipment density for each section in the prediction target area corresponding to the first period based on the equipment data and the section data.  Specifically, in order to determine variables k, a and b of equation 1, Zhang relies on regression analysis 

	Accordingly, applicant’s argument that Zhang is silent as to how Zhang’s equation 1 is generated and/or the parameters used to generate this equation is not persuasive.

	Second, regarding applicant’s further argument that Zhang is silent as to a storage medium having computer program instructions stored thereon, wherein the computer program instructions, when
executed by the processor, perform to predict the lightning damage failure density for each section in the prediction target area corresponding to the second period on the basis of the acquired lightning strike density and the equipment density and the regression equation, applicant is directed to paragraph 149 of Zhang, which discloses:

    PNG
    media_image6.png
    111
    808
    media_image6.png
    Greyscale
  
 Zhang’s teachings in this regard are presented in the prior Office action, see, e.g., page 9, first paragraph.  Accordingly, applicant’s argument is not persuasive.

For the reasons set forth above, applicant’s arguments are not persuasive and the rejection of 
independent claims 1 and 7 is therefore maintained as set forth below.  Applicant does not separately argue the substance of any dependent claim.

Applicant’s representative is invited to contact the examiner to discuss the present Office action 
and/or to discuss potential claim amendments for expedited prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. 
(JP 2013114531 A), hereinafter Zhang, in view of Tominaga et al. (JP 2004062521 A), hereinafter Tominaga.

Regarding Claim 1, A lightning damage prediction apparatus for acquiring data from, a lightning strike data storage unit that stores lightning strike data including a position of occurrence of a lightning strike and a date and time of occurrence; (Zhang, e.g., see para. [0029]; The lightning strike database (111) is a database that stores lightning strike data concerning at least the date and time of occurrence of a lightning strike, the occurrence position, and the maximum current value at the time of occurrence. In this embodiment, the thunderbolt database (111) memorizes the data showing the track record of the thunderbolt occurrences in a certain area, and the data which associated thunderbolt occurrence time, thunderbolt occurrence position information, and thunderbolt energy information for every thunderbolt which occurred as thunderbolt data.).
an equipment data storage unit that stores equipment data representing a property of each of a plurality of types of components constituting equipment; (Zhang, e.g., see para. [0011]; The installation database which memorizes at least the equipment data about the position of the offer area of communications service and the total of the equipment arranged in an offer area is used, Lightning energy information representing the lightning energy of the provision area is acquired from the lightning strike data stored in the lightning strike database and the facility data stored in the facility database, and the service life information indicating the total number of the facilities in the provision area and the installation position of the facility is acquired from the facility data stored in the facility database.).
a failure data storage unit that stores failure data representing a history of failures having occurred in the equipment or each of the components of the equipment due to the lightning strike; and (Zhang, e.g., see para. [0095]; The fault database (113) is at least a database which stores fault data  of the equipment. In this embodiment, the failure database (113) stores failure history such as a failure location and a failure cause of the facility as failure data.).
a processor; and (Zhang, e.g., see para. [0149]; In each of the above-described embodiments, each of the functional units of the lightning-damage-damage predicting apparatuses 100 - 400 is realized by installing a computer program (software) on a computer (hardware) including a CPU (Central Processing Unit), a memory such as a memory, and an interface. Each of the functional units described above is realized by cooperation of various hardware resources of the computer and the computer program.).
a storage medium having computer program instructions stored thereon, wherein the computer program instructions, when executed by the processor, perform to: (Zhang, e.g., see para. [0149]; In each of the above-described embodiments, each of the functional units of the lightning-damage-damage predicting apparatuses 100 - 400 is realized by installing a computer program (software) on a computer (hardware) including a CPU (Central Processing Unit), a memory such as a memory, and an interface. Each of the functional units described above is realized by cooperation of various hardware resources of the computer and the computer program.).
generate a regression equation representing a relationship between a lightning damage failure density for each section in the prediction target area corresponding to a first period and a lightning strike density and an equipment density based on the failure data and the section data using, as variables, the lightning strike density for each section in the prediction target area corresponding to the first period in the past based on the lightning strike data and the section data and the equipment density for each section in the prediction target area corresponding to the first period based on the equipment data and the section data; (Zhang, e.g., see para. [0046 - 0048]; The lightning hazard density (Nd) represents a predetermined unit period and the number of equipment failures per unit area in the corresponding provision area, and can be expressed by the following equation (1). The failure number deriving unit (131) derives the lightning damage density (Nd) by substituting the derived arrangement density (Nt) and the total lightning energy total value (∑ LI) into the following equation (1).                         
                            
                                
                                    N
                                    d
                                
                                
                                    (
                                    i
                                    )
                                
                            
                            =
                            k
                            ×
                            
                                
                                    (
                                    Σ
                                    
                                        
                                            L
                                            I
                                        
                                        
                                            (
                                            i
                                            )
                                        
                                    
                                    )
                                
                                
                                    a
                                
                            
                            ×
                            
                                
                                    
                                        
                                            N
                                            t
                                        
                                        
                                            (
                                            i
                                            )
                                        
                                    
                                
                                
                                    b
                                
                            
                            …
                            (
                            1
                            )
                        
                     Here, k is a regression coefficient, a and bare regression multipliers, and I is position information. Further, k, a, and b are values analytically determined based on various data stored in the above-described databases, and weighting is performed for the total lightning energy total value (∑ LI) and the arrangement density (Nt), respectively.).
acquire the lightning strike density and the equipment density for each section in the prediction target area corresponding to a second period that is a prediction target; and (Zhang, e.g., see para. [0042]; As shown in FIG. 2, the failure number deriving unit (131) includes a lightning strike energy total value (∑ LI) representing a total energy amount of a lightning strike per predetermined unit period in the provision area from the lightning strike energy information acquired by the lightning strike energy information acquisition unit (121). An arrangement density (Nt) representing a density of equipment per predetermined unit area of a provision area is derived from service area information acquired by a service area information acquisition part 122. Then, the failure number deriving section (131) uses the derived lightning energy total value (∑ LI) and the arrangement density (Nt) to derive a lightning damage failure density (Nd) which is a predicted value of a predetermined unit period and a failure count of the equipment per unit area of the facility in the provision area in the provision area.).
predict the lightning damage failure density for each section in the prediction target area corresponding to the second period on the basis of the acquired lightning strike density and the equipment density and the regression equation. (Zhang, e.g., see para. [0046]; The lightning hazard density (Nd) represents the number of failures of the equipment per predetermined unit period and unit area in the corresponding provision area, and can be expressed by the following equation (1). The failure number deriving unit (131) calculates the lightning damage failure density (Nd) by substituting the derived arrangement density (Nt) and the total lightning energy (∑ LI) into the following Expression (1), respectively, and performing the calculation.).
 a section data storage unit that stores section data including positional information of each of a plurality of sections obtained by dividing a prediction target area, the lightning damage prediction apparatus comprising:
However, Tominaga discloses: a section data storage unit that stores section data including positional information of each of a plurality of sections obtained by dividing a prediction target area, the lightning damage prediction apparatus comprising: (Tominaga, e.g., see para. [0037-0038] to claim 5, as shown in FIG. 16, each device in an adjacent service area is connected by a network, and each time the number of failures Mi and the number of lightning strikes                         
                            N
                            l
                            i
                            +
                            n
                            -
                            1
                        
                     are input in each area, the number of failures is said to be the number of failures. The solution is the daily lightning damage failure number prediction device according to any one of claims 2 to 4, wherein Mi and the number of lightning strikes                         
                            N
                            l
                            i
                            +
                            n
                            -
                            1
                        
                     are received through the network and the regression coefficient kn is automatically updated. According to the fifth aspect of the present invention, data sent from not only one area but also a plurality of adjacent service areas are accumulated, so that the number of failures can be estimated more accurately.). 
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have combined Zhang's failure data storage and equipment data storage with Tominaga's section data storage because Tominaga et al stores positional information of lightning strikes to ascertain equipment failure within a particular area. (Tominaga, e.g., see para. [0005]; FIGS. 1 and 2 show a time-series relationship between the number of lightning strikes in a certain area and the number of failures of equipment due to lightning strikes.).

Regarding claim 2, Zhang discloses: The lightning damage prediction apparatus according to claim 1, wherein the computer program instructions further perform to: (Zhang, e.g., see para. [0020]; Further, the present invention can be realized as a lightning strike damage predicting method applied to the above-described lightning strike damage predicting apparatus. Further, the lightning strike damage predicting apparatus and the lightning strike damage predicting method according to the present invention 
Zhang is not relied upon as explicitly disclosing:
store, as the failure data, at least one of the number of failures, which occurs in the equipment due to the lightning strike, for each type of component, or an extent of damage for each type of component; and
to obtain the lightning damage failure density for each section in the prediction target area corresponding to the first period, on the basis of at least one of the number of failures having occurred for each type of component of the equipment or the extent of damage for each type of component, which are stored as the failure data, and the section data.
However, Tominaga further discloses: store, as the failure data, at least one of the number of failures, which occurs in the equipment due to the lightning strike, for each type of component, or an extent of damage for each type of component; and (Tominaga, e.g., see para. [0086 - 0087]; FIG. 11 shows a fourth embodiment of the daily lightning damage failure number prediction device, wherein the daily lightning damage failure number prediction device of the second embodiment is further subjected to lightning strikes in the service area in the past several days. It has a failure number input unit (101d) for inputting the number of device failures Mi, a number storage unit (102d) for storing the numerical values input from the lightning strike number input unit (80d), the failure number input unit (101d), and the lightning strike number input unit (80d). When the regression coefficient kn is determined in the initial state of the daily lightning damage failure number prediction device, if the failure number Mi and the lightning strike number Nli+n-1 are input from the failure number input unit (101d) and the lightning strike number input unit (80d), respectively, the number is calculated. The storage unit (102d) stores the value. The number of lightning strikes for several days immediately before the day input from the lightning strike number input unit (80d) is also stored in the number storage unit (102d). The daily lightning damage number prediction device also has a learning unit (103d) that automatically calculates and updates the regression coefficient kn each time the failure number Mi and the lightning strike number n is substituted. In this case, the regression coefficient kn becomes more accurate as the data is accumulated.). 
to obtain the lightning damage failure density for each section in the prediction target area corresponding to the first period, on the basis of at least one of the number of failures having occurred for each type of component of the equipment or the extent of damage for each type of component, which are stored as the failure data, and the section data. (Tominaga, e.g., see para. [0017 - 0020]; FIG. 6 shows the relationship between the failure density per area, the accommodation density, and the lightning strike density. According to this, it can be seen that the logarithm of the failure density is proportional to the logarithm of the product of the accommodation density and the lightning strike density. When the number of failures due to the lightning strikes per year is Ns for the number of terminals, NIa for the number of lightning strikes per year, and the service area S, the relationship between the failure density per area, the terminal density, and the lightning strike density does not depend on the lightning strike density for each year. The following equation holds approximately. However, h is a device, but if there is no change in the device with respect to a short-term time change, it can be assumed that there is no time change in h. It can be assumed that there is no change in the number of terminals Ns in each service area S with respect to a short-term change in time, and assuming that these are constants, the number of failures M due to a lightning strike at a certain exchange center is equation 8 in a short period of time.).

Regarding claim 3, Zhang discloses: The lightning damage prediction apparatus according to claim 1, wherein the computer program instructions further perform to: (Zhang, e.g., see para. [0020] to Further, the present invention can be realized as a lightning strike damage predicting method applied to the above-described lightning strike damage predicting apparatus. Further, the lightning strike damage predicting apparatus and the lightning strike damage predicting method according to the present invention 
impart a risk rank representing a risk level of occurrence of a lightning damage failure in a specified section in the prediction target area on the basis of the predicted lightning damage failure density for each section in the prediction target area. (Zhang, e.g., see para. [0148] disclosing In addition, it is possible to create a list of risk of occurrence of a lightning damage failure in which the degree of risk of a lightning hazard failure is ranked for each communication service providing area on the basis of a result of prediction, and it is possible to construct a maintenance plan for an installation in an efficient and effective communication service than in the past.).

Regarding claim 6, Zhang discloses: The lightning damage prediction apparatus according to claim 1, wherein the computer program instructions further perform to: (Zhang, e.g., see para. [0020] which discloses Further, the present invention can be realized as a lightning strike damage predicting method applied to the above-described lightning strike damage predicting apparatus. Further, the lightning strike damage predicting apparatus and the lightning strike damage predicting method according to the present invention can be implemented as a program executed by a computer, and a program can be recorded on a recording medium or provided through a network.).
Zhang is not relied upon as explicitly disclosing: update, by a machine learning process, at least one of the first period, the prediction target area, a size of each of the sections, a type of component used for calculation of the equipment density, or a type of component used for calculation of the lightning damage failure density, which are used to generate the regression equation.
However, Tominaga further discloses: update, by a machine learning process, at least one of the first period, the prediction target area, a size of each of the sections, a type of component used for calculation of the equipment density, or a type of component used for calculation of the lightning damage failure density, which are used to generate the regression equation. (Tominaga, e.g., see para. [0031-0032] disclosing According to claim 2, as shown in FIG. 10, the number of device failures M due  i+n-1. And the number of equipment failures M due to lightning strike from the day before I to the day before pi is entered, the regression coefficient kn is automatically updated and past data is stored and accumulated, so that a more accurate estimated failure number can be obtained each time a numerical value is input and the estimated failure number is output.).

Regarding claim 7, Zhang discloses: A lightning damage prediction method for acquiring data from, a lightning strike data storage unit that stores lightning strike data including a position of occurrence of a lightning strike and a date and time of occurrence; (Zhang, e.g., see para. [0029] disclosing The lightning strike database (111) is a database that stores lightning strike data concerning at least the date and time of occurrence of a lightning strike, the occurrence position, and the maximum current value at the time of occurrence. In this embodiment, the thunderbolt database (111) memorizes the data showing the track record of the thunderbolt occurrences in a certain area, and the data which associated thunderbolt occurrence time, thunderbolt occurrence position information, and thunderbolt energy information for every thunderbolt which occurred as thunderbolt data.).
an equipment data storage unit that stores equipment data representing a property of each of a plurality of types of components constituting equipment; (Zhang, e.g., see para. [0011] disclosing The installation database which memorizes at least the equipment data about the position of the offer area of communications service and the total of the equipment arranged in an offer area is used, Lightning energy 
a failure data storage unit that stores failure data representing a history of failures having occurred in the equipment or each of the components of the equipment due to the lightning strike; and (Zhang, e.g., see para. [0095] disclosing The fault database (113) is at least a database which stores fault data concerning the fault history of the equipment. In this embodiment, the failure database (113) stores failure history such as a failure location and a failure cause of the facility as failure data.).
generating a regression equation representing a relationship between a lightning damage failure density for each section in the prediction target area corresponding to a first period and a lightning strike density and an equipment density based on the failure data and the section data using, as variables, the lightning strike density for each section in the prediction target area corresponding to the first period in the past based on the lightning strike data and the section data and the equipment density for each section in the prediction target area corresponding to the first period based on the equipment data and the section data; (Zhang, e.g., see para. [0046-0048] disclosing The lightning hazard density (Nd) represents a predetermined unit period and the number of equipment failures per unit area in the corresponding provision area, and can be expressed by the following equation (1). The failure number deriving unit (131) derives the lightning damage density (Nd) by substituting the derived arrangement density (Nt) and the total lightning energy total value (∑ LI) into the following equation (1).                         
                            
                                
                                    N
                                    d
                                
                                
                                    (
                                    i
                                    )
                                
                            
                            =
                            k
                            ×
                            
                                
                                    (
                                    Σ
                                    
                                        
                                            L
                                            I
                                        
                                        
                                            (
                                            i
                                            )
                                        
                                    
                                    )
                                
                                
                                    a
                                
                            
                            ×
                            
                                
                                    
                                        
                                            N
                                            t
                                        
                                        
                                            (
                                            i
                                            )
                                        
                                    
                                
                                
                                    b
                                
                            
                            …
                            (
                            1
                            )
                        
                    .  Here, k is a regression coefficient, a and bare regression multipliers, and i is position information. Further, k, a, and bare values analytically determined based on various data stored in the above-described databases, and weighting is performed for the total lightning energy total value (∑ LI) and the arrangement density (Nt), respectively.).
acquiring the lightning strike density and an equipment density for each section in the prediction target area corresponding to a second period that is a prediction target; and (Zhang, e.g., see para. [0042] which discloses As shown in FIG. 2, the failure number deriving unit (131) includes a lightning strike energy total value (∑ LI) representing a total energy amount of a lightning strike per predetermined unit period in the provision area from the lightning strike energy information acquired by the lightning strike energy information acquisition unit (121). An arrangement density (Nt) representing a density of equipment per predetermined unit area of a provision area is derived from service area information acquired by a service area information acquisition part (122). Then, the failure number deriving section (131) uses the derived lightning energy total value (∑ LI) and the arrangement density (Nt) to derive a lightning damage failure density (Nd) which is a predicted value of a predetermined unit period and a failure count of the equipment per unit area of the facility in the provision area in the provision area.).
predicting the lightning damage failure density for each section in the prediction target area corresponding to the second period on the basis of the acquired lightning strike density and equipment density and the regression equation. (Zhang, e.g., see para. [0046] disclosing The lightning hazard density (Nd) represents the number of failures of the equipment per predetermined unit period and unit area in the corresponding provision area, and can be expressed by the following equation (1). The failure number deriving unit (131) calculates the lightning damage failure density (Nd) by substituting the derived arrangement density (Nt) and the total lightning energy (∑ LI) into the following Expression (1), respectively, and performing the calculation.).)
Zhang is not relied upon as explicitly disclosing: a section data storage unit that stores section data including positional information of each of a plurality of sections obtained by dividing a prediction target area, the lightning damage prediction method comprising:
However, Tominaga further discloses: a section data storage unit that stores section data including positional information of each of a plurality of sections obtained by dividing a prediction target area, the lightning damage prediction method comprising: (Tominaga, e.g., see para. [0037-i+n-1 are input in each area, the number of failures is said to be the number of failures. The solution is the daily lightning damage failure number prediction device according to any one of claims 2 to 4, wherein M and the number of lightning strikes N1i+n-1 are received through the network and the regression coefficient kn is automatically updated. According to the fifth aspect of the present invention, data sent from not only one area but also a plurality of adjacent service areas are accumulated, so that the number of failures can be estimated more accurately.).)
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have combined Zhang's failure data storage and equipment data storage with Tominaga's section data storage because Tominaga et al stores positional information of lightning strikes to ascertain equipment failure within a particular area. (Tominaga, e.g., see para. [0005]; FIGS. 1 and 2 show a time-series relationship between the number of lightning strikes in a certain area and the number of failures of equipment due to lightning strikes.).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of 
Tominaga, in further view of Chao (JP 5513348 B2), hereinafter Chao.

Regarding claim 4, Zhang discloses: The lightning damage prediction apparatus according to claim 1, wherein the computer program instructions further perform to: (Zhang e.g., see para. [0020]; Further, the present invention can be realized as a lightning strike damage predicting method applied to the above-described lightning strike damage predicting apparatus. Further, the lightning strike damage predicting apparatus and the lightning strike damage predicting method according to the present invention can be implemented as a program executed by a computer, and a program can be recorded on a recording medium or provided through a network.).
create a map including the specified section on the basis of the section data and display, in association with a corresponding section on the map, an index representing a risk rank imparted to the specified section.
However, Chao further discloses:
create a map including the specified section on the basis of the section data and display, in association with a corresponding section on the map, an index representing a risk rank imparted to the specified section. (Chao, e.g., see pg. 7, lines 61-79 disclosing The terrain database (114) is a database that stores at least terrain data representing the terrain of the provided area. In the present embodiment, the terrain database (114) stores data representing the altitude above sea level at each point in the provision area and data representing the average sea level altitude for each provision area as terrain data. Such terrain data can be acquired based on map data including data representing the altitude above sea level and position information of the provision area. The lightning strike database (111), the facility database (112), the failure database (113), and the terrain database (114) may be independent databases, or may be integrated on one database. The lightning strike frequency information acquisition unit (121) acquires lightning strike frequency information that associates the provided area with the frequency of lightning strikes based on the lightning strike data stored in the lightning strike database (111) and the equipment data stored in the equipment database (112). It is a functional part to do. In the present embodiment, as shown in FIG. 2, the lightning strike frequency information acquisition unit (121) reads the lightning strike data and the equipment data from the lightning strike database 111 and the equipment database (112), and the number of lightning strikes included in the read lightning strike data. Information indicating the number of lightning strikes in each provision area by associating the position of the provision area with the position of the lightning strike from the data representing the position of the lightning strike and the data representing the position of the provision area included in the read facility data The obtained information is acquired as lightning strike frequency information.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Zhang's data storage units and regression calculations Chao: Pg. 9, lines 51 - 56; According to the present invention, the total distance of communication lines exposed to the ground in the communication service providing area, in addition to the frequency of lightning strikes, the equipment accommodation density, the degree of influence of the failure rate according to the terrain undulations where the equipment is installed Based on the above, it is possible to predict the frequency of lightning damage failures of the facilities in the provision area in consideration of the characteristics of lightning strikes and the occurrence scale of lightning damage failures.).

Regarding claim 5, Zhang discloses: The lightning damage prediction apparatus according to claim 4, wherein the computer program instructions further perform to: (Zhang, e.g., see para. [0020] disclosing Further, the present invention can be realized as a lightning strike damage predicting method applied to the above-described lightning strike damage predicting apparatus. Further, the lightning strike damage predicting apparatus and the lightning strike damage predicting method according to the present invention can be implemented as a program executed by a computer, and a program can be recorded on a recording medium or provided through a network.).
determine whether the risk rank is higher than a predetermined threshold value for each of the sections; and (Zhang, e.g., see para. [0118-0119] disclosing Thus, according to the present embodiment, the number of times of the lightning damage failure of the facility in the provision area is predicted based on the lightning energy in the area in which the communication service is provided, the arrangement density of the facility, the lightning resistance of the facility, and the influence degree of the failure rate corresponding to the terrain relief in which the facility is installed. That is, in addition to the characteristic of equipment of the characteristic of thunder, such as a moment maximum current value at the time of thunderbolt generating, excess voltage proof stress, etc., it becomes that which also takes boom hoisting of geographical feature into consideration and to which prediction of the thunder-storm disaster failure frequency of the equipment in an offer area is performed, and it becomes possible to predict the 
Zhang is not relied upon as explicitly disclosing: generate display data for displaying an index representing the type of component of equipment having a risk of occurrence of a failure in association with the corresponding section on the map in a case where it is determined that the risk rank is higher than the threshold value.
However, Tominaga further discloses:
generate display data for displaying an index representing the type of component of equipment having a risk of occurrence of a failure in association with the corresponding section on the map in a case where it is determined that the risk rank is higher than the threshold value. (Tominaga, e.g., see para. [0029-0030] disclosing By substituting the input number of lightning strikes on the previous day into the prediction formula obtained by calculating kn in advance, the number of failures prediction unit (81a) that calculates the estimated number of failures of equipment due to lightning strikes in the service area of the day, and the service. Daily lightning damage number prediction including a lightning strike number input unit (80a) for inputting the number of lightning strikes in the area and a failure number output unit (82a) for outputting the estimated failure number calculated by the above equation (10). The device is the solution. According to the invention of claim 1, when the number of lightning strikes for p days immediately before the day on which the number of device failures is to be estimated is input to the lightning strike number input unit, the estimated number of failures on the day is calculated and output.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have combined Zhang's failure data storage and equipment data storage with Tominaga's section data storage because Tominaga et al stores positional information of lightning Tominaga, e.g., see para. [0005]; FIGS. 1 and 2 show a time-series relationship between the number of lightning strikes in a certain area and the number of failures of equipment due to lightning strikes.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set 
forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 9,217,811 B1 to Sweers relates to Lightning Damage Index.
US 2018/0156941 A1 to Magnan et al. to a method and system for lightning detection.
US 2005/0046574 A1 to Fabian et al. relates to a lightning strike hazard detector.
	
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863              

/DANIEL R MILLER/Primary Examiner, Art Unit 2863